Citation Nr: 0922494	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-39 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for Peyronie's disease.

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to service connection for esophageal cancer.  

6.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).  

7.  Entitlement to service connection for liver cirrhosis.   

8.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran active military service from April 1968 to March 
1970.   

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida.  In December 2007, the Board 
remanded the claims for additional development.  

In October 2007, the Veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In May 2009, the Board was informally notified that the 
Veteran had passed away.  For unclear reasons, the RO has 
apparently been unable to obtain a death certificate, or to 
verify the Veteran's alleged death with the Social Security 
Administration (SSA).  

As a matter of law, appellants' claims do not survive their 
deaths, and the Board does not have jurisdiction to 
adjudicate the merits of such claims.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2008); Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  A dismissal would therefore be the normal 
course of action.  However, in this case the claims file does 
not currently contain any authoritative notice upon which the 
Board may rely to dismiss the claims.  On Remand, the RO 
should determine whether or not the Veteran is deceased, and, 
if so, obtain verification of his death.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether or 
not the information received by VA, that 
the Veteran is deceased, is accurate.  If 
the Veteran is determined to be deceased, 
the RO must obtain the Veteran's 
certificate of death, or verify his death 
from the Social Security Administration, 
or another authoritative government 
agency.  

2.  If the RO determines that the Veteran 
is not deceased, the RO should obtain a 
current address for him, enter such 
determination into the record, and return 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




